UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILL]NOIS

EASTERN DIVISION
STERIGENICS U.S., LLC, )
)
Plaintiff, )
) No. 19 C 1219

v. )

) Chief Judge Rubén Castillo
JOHN KIM et al., )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

Sterigenics U.S., LLC (“Plaintift”) brings this action against the Illinois Environmental
Protection Agency (“IEPA”) and John Kim (“Kim”) in his capacity as acting director of IEPA
(collectively, “Defendants”). (R. 54, Am. Compl. 1111 1-7.) Plaintiff operates a sterilization facility
in Willowbrook, Illinois, where it stores ethylene oxide, a chemical substance used to sterilize
medical devices. (Id. 11 5.) Plaintiff alleges that Defendants overstepped their authority under
Illinois law and deprived it of procedural due process under the U.S. Constitution when
Defendants issued a “seal order” that required Plaintiff to seal all storage containers of ethylene
oxide at the Willowbrook facility. (Id. 1111 l~4, 38-63.) Pursuant to Federal Rules of Civil
Procedure lZ(b)(l) and 12(b)(6), Defendants move to dismiss Plaintiff’s lawsuit for lack of
' subject-matter jurisdiction and failure to state a claim. (R. 63, Mot. at 1-2.) Defendants’ motion
is granted for the reasons stated below.

BACKGROUND

Plaintiff is a limited liability company with its principal place of business in Broadview

Heights, Ohio, that provides commercial sterilization services for companies in the healthcare

and food industries. (R. 54, Am. Compl. ‘|l 5.) Plaintiff operates a sterilization facility inl

Willowbrook that, on a typical day, sterilizes approximately 1,000 medical devices used in heart
surgery, 1,000 knee implants, 1,500 surgical kits, 16,000 catheters, 11,000 syringes, thousands of
diabetes monitoring and care kits, and many other medical products. (Id.) Plaintiff or its
predecessors have operated this facility continuously since 1984, and the facility has allegedly
been operating pursuant to permit number 95120085 issued by IEPA under the U.S.
Environmental Protection Agency’s (“EPA”) Clean Air Act Permit Program. (Id. 1|1[ l 1-12.)
Plaintiff alleges that it has consistently emitted “far less ethylene oxide than its permit allows,”
and that it has “voluntarily improved its safety measures for ethylene oxide well beyond what the
law requires.” (Id. 1[1[ 14-15.) Plaintiff also claims that the Willowbrook facility is not currently
in violation of any rules or regulations promulgated by EPA or IEPA, and that its operating
permits have not been modified, terminated, or revoked. (Id. 1111 17-18.)

On February 15, 2019, Defendants issued a seal order, which sealed “[a]ll storage
containers of ethylene oxide” at Plaintiff s Willowbrook facility pursuant to 415 ILL. COMP.
STAT. 5/34(b), a statutory provision in Illinois’ Environmental Protection Act (the “Act”) that
Plaintiff claims only applies if an emergency exists or if there is imminent and substantial
endangerment to the public health, welfare, or environment. (Id. 1[1[ 1-2.) Plaintiff alleges that,
instead of seeking relief through the court system or regulatory process, “Defendants decided to
bypass the court system . . . to ‘sandbag’ [Plaintifr]” by issuing the seal order, (Id. 1] 22.) Plaintiff
claims that at no point before or on the date the seal order Was issued, did the IEPA or EPA
represent that the Willowbrook facility’s use and storage of ethylene oxide posed a safety
concern or emergency. (Id. 11 23.) Plaintiff alleges that the seal order justifies itself by citing a

questionable August 2018 report regarding the Willowbrook facility’s ethylene oxide emissions,

and that the EPA sent letters to Illinois officials stating that the Willowbrook facility was not
causing immediate harm to persons in and around Willowbrook. (Id. 1[1[ 25-29, 31.)

Plaintiff has allegedly attempted to reach out to IEPA to determine what measures it can
take to have the seal order lifted and continue sterilization activities in Willowbrook, but Plaintiff
claims that Defendants have not cooperated (Id. 1| 33.) Plaintiff alleges that the seal order has
caused serious harm to Plaintiff, Plaintiff’ s customers, and the United States’ healthcare system
at large. (Id. jj 35.) According to Plaintiff, the closure of the Willowbrook facility impacts several
medical device companies and “risks creating [medical] device shortages with serious adverse
effects on healthcare in this country.” (Id. 1]1[ 36-37.)

PROCEDURAL HISTORY

On October 30, 2018, the state of Illinois filed a lawsuit against Plaintiff in Illinois state
court. (Id. 1[ 19.) Plaintiff removed the case to this District where the case was assigned to U.S.
District Judge John Lee. (Id.) Plaintiff alleges that the October 2018 lawsuit seeks the same relief
as the seal order, but none of the relief in that case was pursued on an emergency basis or
claimed to be necessary to resolve an “imminent and substantial endangerment” to the public
health, welfare, or environment (Id.) On March ll, 2019, Judge Lee remanded the October 2018
lawsuit back to state court. (18~cv-8010, R. 48, Order at 16.)

Judge Lee reasoned there was no subject-matter jurisdiction to proceed in federal court
and thus rejected Plaintist contention that the State brought a federal cause of action sufficient
to establish federal question jurisdiction. (Id. at 7-13.) Specilically, Judge Lee reasoned that the
lawsuit did not involve a suit by the State against Plaintiff for failure to comply with the Clean
Air Act, 42 U.S.C. §§ 7401, et seq., or any other federal statute that might raise a federal

question, but instead was a suit to enjoin Plaintiff “despz‘te its compliance with the [Clean Air

Act][.]” (Id. at 9-10.) As a result, Judge Lee concluded that the lawsuit was one involving only
state law causes of action, and that Illinois’ state laws and regulations implementing the Clean
Air Act were not claims arising under federal law that could provide a basis for subject-matter
jurisdiction (Id. at 10-15.)

Approximately a month before Judge Lee remanded the October 2018 action, on
February 18, 2019, Plaintiff filed its initial complaint in this case, which brought a claim under
42 U.S.C. § 1983 for deprivation of its procedural due process rights under the Fifth and
Fourteenth Amendments and a claim alleging that Defendants violated Section 34(b) of the Act.
(R. l, Compl. 1111 24-34.) The same day Plaintiff filed its complaint, it also filed a motion for a
preliminary injunction and temporary restraining order (“TRO”). (R. 5, Mot.) The motion for a
TRO was heard on February 20, 2019, by U.S. District Judge Matthew Kennelly Who was the
designated emergency judge at the time. (R. 28, Min. Entry.)

Judge Kennelly denied Plaintiff's motion for a TRO and reasoned that Plaintiff did not
have a reasonable likelihood of success on the merits. (R. 51-1, 'I`r. at 74.) Judge Kennelly relied
on the U.S. Supreme Court’s decision in Hodel v. Vz`rgz`nia Su)face Mining & Reclamation Ass ’n,
lnc., 452 U.S. 264, 298-305 (1981), in which the Supreme Court ruled that a state statute did not
violate constitutional rights to due process although it allowed a state agency to order, without a
hearing beforehand, a cessation of surface mining if necessary to protect public health or safety
so long as a hearing or process occurred after the issuance of the cessation order. (Id. at 74-76.)
Judge Kennelly reasoned further that the controlling inquiry was whether Section 34(b) of the
Act is incapable of providing due process and not whether Defendants had authority under the
Act to issue the seal order. (Id. 75-76.) Judge Kennelly concluded that because the Act provides

for due process after Defendants issued the seal order, Plaintiff has little chance of succeeding on

the merits of its due process claims. (Id.) Judge Kennelly also found that PlaintiH’ s lawsuit did
not have a reasonable likelihood of success on the merits because it essentially asks a federal
court to order a state official to comply with state law and therefore is likely barred by the
Eleventh Amendment. (Id. at 76-77.) Accordingly, Judge Kennelly denied the TRO. (Id. at 77.)

On February 27, 2019, the case was reassigned to this Court. (R. 38, Order.)
Subsequently, on March 7, 2019, Plaintiff filed an amended complaint. (R. 54, Am. Compl.) The
amended complaint brings three counts against Defendants. (R. 54, Am. Compl. jH[ 38-63.) The
first two counts bring claims under 42 U.S.C. § 1983 for a deprivation of Plaintiff’s procedural
due process rights under the Fifth and Fourteenth Amendments based on Defendants’ alleged
failure to provide a hearing or other adequate process to challenge the issuance of the February
15 seal order before or after Defendants issued the seal order. (Id. 1111 38-57.) The third count
alleges that the seal order is an unlawful use of Defendants’ authority under Section 34(b) of the
Act. (Id. 1111 58-63.) 4

Defendants move to dismiss the amended complaint, (R. 63, Mot.), first arguing that
Plaintiff fails to plausibly allege that Defendants deprived Plaintiff of its constitutional right to a
hearing or other process to challenge the seal order before or after it was issued. (R. 64, Mem. at
6-12.) Defendants maintain that the Constitution allows them to deprive Plaintiff of its property
Without a pre-deprivation hearing in situations Where “swift action is necessary to protect the
public health and safety.” (Id. at 8.) Defendants also argue that a pre-deprivation due process
claim only arises if the Act is incapable of affording due process; therefore, according to
Defendants, Plaintiff"s claim fails because the Act does afford due process. (Id. at 9-10.)

With respect to Plaintist claim that it was deprived of due process after the seal order

was issued, Defendants again argue that the Act affords adequate process and therefore the Court

should dismiss Plaintist post-deprivation due process claim. (Id. at 10-11.) Defendants also
argue that the seal order itself outlines what Plaintiff can do to have the seal order lifted, and that
Plaintiff adopts an untenable position that would require Defendants to provide detailed
instructions regarding the steps Plaintiff must take before the seal order is lifted. (Id. at l 1-12.)

According to Defendants, because there is no viable federal clairn, the Court should
dismiss Plaintiff’s state law claim because the Court is left with no independent grounds for
subject-matter jurisdiction (Id. at 12-13.) Defendant also maintains that, in addition to Plaintiff’s
failure to state a federal claim giving rise to federal jurisdiction, Plaintiff’s lawsuit is barred by
the Eleventh Amendment because it asks the Court to order state officials to comply with state
law. (Id. at 13-15.) Lastly, Defendants argue that, pursuant to Younger v. Harrz's, 401 U.S. 37
(1971), the Court should abstain from exercising jurisdiction over this case because it involves
an ongoing state administrative enforcement proceeding. (Id. at 15-16.)

In response, Plaintiff argues that it has adequately alleged a deprivation of its procedural
due process rights. (R. 72, Resp. at 5-12.) Plaintiff also maintains that it has sufficiently pleaded
a violation of due process because it has alleged that Defendants issued a facially valid permit to
operate the Willowbrook facility and then deprived Plaintiff of that permit without providing
notice of the permit’s invalidity. (Id. at 8-1 l.) According to Plaintiff, controlling legal authorities
forbid such “regulation by arnbush.” (Id. at 9.) Plaintiff also contends that its lawsuit is not
barred by the Eleventh Amendment, and that the abstention doctrine from Younger does not
apply. (Id. at 12-15.) Defendants’ motion to dismiss is fully briefed and ripe for the Court’s

consideration (R. 75, Reply.)

LEGAL STANDARDS

A complaint must set forth a “short and plain statement of the claim showing that the
pleader is entitled to relief`.” FED. R. CIV. P. 8(a)(2). “A motion to dismiss pursuant to Rule
12(b)(6) challenges the viability of a complaint by arguing that it fails to state a claim upon
which relief may be granted.” Fz'restone Fz'n. Corp. v. Meyer, 796 F.3d 822, 825 (7th Cir. 2015)
(quotation and internal alteration omitted); see also FED. R. CIV. P. 12(b)(6). “Although detailed
factual allegations are unnecessary, the complaint must have ‘enough facts to state a claim to v
relief that is plausible on its face.”’ Pz'erce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroji‘ v. Iqbal, 556 U.S. 662, 678
(2009). “Deterrnining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience and
common sense.” Ia'. at 679. “To rise above the speculative level of plausibility, the complaint
must make more than threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Oakland Police & Fz're Ret. Sys. v. Mayer Brown, LLP, 861 F.3d 644,
649 (7th Cir. 2017) (quotation and alteration omitted). In deciding a motion to dismiss, however,
the Court accepts the factual allegations in the complaint as true and draws all reasonable
inferences in favor of the plaintiff Kanter v. Barr, 919 F.3d 437, 441 (7th Cir. 2019).

Plaintiff also moves to dismiss pursuant to Rule 12(b)(l). (R. 63, Mot. at 1-2.) A motion
to dismiss pursuant to Rule l2(b)(l) challenges this Court’s subject-matter jurisdiction over the
action FED. R. CIV. P. 12(b)(1). Defendants’ Rule 12(b)(l) motion is a facial challenge to

subject-matter jurisdiction because it contends that Plaintiff’ s amended complaint lacks sufficient

factual allegations to establish jurisdiction See Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir.
2015). The Court reviews a facial challenge to subject-matter jurisdiction under the same
standard set forth above for a motion to dismiss for failure to state a claim. Id. at 173-74. Thus,
the Court determines Whether Plaintiffs Well-pleaded allegations plausibly suggest a basis for
subj ect-matter jurisdiction Ia'.

ANALYSIS

I. The Eleventh Amendment

The Court first addresses Defendants’ argument that the Court lacks subject-matter
jurisdiction over this lawsuit because it is barred by the Eleventh Amendment, (R. 64, Mem. at
13-15). The Eleventh Amendment provides that “[t]he J udicial power of the United States shall
not be construed to extend to any suit in law or equity, commenced or prosecuted against one of
the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”
U.S. CONST. AMEND. XI. Courts have construed this language broadly to confer sovereign
immunity upon the states, Which “guarantees that an unconsenting State is immune from suits
brought in federal courts by her own citizens as well as by citizens of another State.” Council 31
of the Am. Fed’n of State, Cly. & Mun. Emps., AFL-CIO v. Quinn, 680 F.3d 875, 881 (7th Cir.
2012) (quotations omitted). The Eleventh Amendment, therefore, bars private individuals from
suing a state or state officials acting in their official capacities in federal court without the state’s
consent Mutter v. Rodriguez, 700 F. App’x 528, 530 (7th Cir. 2017); see also Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984) (“A claim that state officials violated state
law in carrying out their official responsibilities is a claim against the State that is protected by
the Eleventh Amendment.”). “Obligations of public bodies under state law should be determined
by state courts unless there is a very good reason why the federal court should intervene.”

Shegog v. Bd. of Educ. of City of Chz‘., 194 F.3d 83 6, 839 (7th Cir. 1999). Consequently, “[h]ow
8

far state law exposes state and local agencies to liability is a delicate question that federal judges
should hesitate to tackle.” Myers v. Cly. ofLake, 30 F.3d 847, 849 (7th Cir. 1994).

There are, however, exceptions to the Eleventh Amendment’s reach. One exception set
forth by the Supreme Court in Ex parte Young, 209 U.S. 123, 159-60 (1908), applies to suits
against state officials in their official capacities to require their compliance with federal law on
an ongoing basis. McDonough Assocs., Inc. v. Grunloh, 722 F.3d 1043, 1049 (7th Cir. 2013); see
also Ex parte Young, 209 U.S. at 155-56, 160. Plaintiff argues that this lawsuit falls within the Ex
parte Young exception because it asks the Court to order state officials to prospectively comply
with federal law. (R. 72, Resp. at 13-15.)

n In determining whether the doctrine of Ex parte Young applies, “a court need only
conduct a straightforward inquiry into whether the complaint alleges an ongoing violation of
federal law and seeks relief properly characterized as prospective,” McDonough Assocs. , 722
F.3d at 1051 (internal quotation marks and alterations omitted); Council 31 , 680 F.3d at 882.
Plaintiff fails the first part of this inquiry because it only alleges a violation of state law.

Plaintiff`s allegations are analogous to those in Tenny v. Blagojevich, 659 F.3d 578 (7th
Cir. 2011), a case where the court concluded that the plaintiffs’l due process claims were barred
by the Eleventh Amendment. In Tenny, inmates alleged that state officials marked up the prices
above the Illinois statutory limit for goods purchased from prison comrnissaries. Tenny, 659 F.3d
at 579-80. The inmates claimed that they were deprived of procedural due process because they
never had an opportunity to challenge the marked-up prices before the prices took effect, but the
court concluded that the due process claims were barred by the Eleventh Amendment because
the allegations were “about wha'lL was done (the mark-up in excess of 25%), not the procedures

followed to do it.” Id. at 582-83. Thus, the court reasoned that the constitutional due process

claims essentially complained of a state violating state law and were barred by the Eleventh
Amendment. Ia'. at 583.

Like Tenny, Plaintiff’s allegations are directed toward what Defendants did, narnely,
invoking Section 34(b) allegedly without any emergency or imminent and substantial
endangerment to public health that would justify action under Section 34(b). (See, e.g., R. 54,
Am. Compl. 11 41 .) Specifically, Plaintiff alleges that Defendants issued the seal order without
any explanation, any true emergency situation at the Willowbrook facility, and without affording
Plaintiff the ability to address any emergency situation and lift the seal order in a manner other
than resorting to litigation in the courts. (Id. 111[ 38-57.) The crux of these allegations is that
Defendants violated state law to bypass the regulatory process and courts (Id. 1111 3, 22.) As a
result, Plaintiff’s lawsuit merely recasts a state-law claim seeking injunctive relief for violation
of Section 34(b) as constitutional due process claims (See id. 1111 58-63.) Although Plaintiff
labels its claims as procedural due process claims, the Eleventh Amendment prohibits this Court
from ordering Defendants to comply with Section 34(b). See Tenny, 659 F.3d at 5 83; Sutherland
v. Leonharl, No. 11-CV-4663, 2012 WL 1886442, at *3 (N.D. Ill. May 23, 2012) (dismissing
complaint where the plaintiff, at bottom, alleged that a state failed to fulfill its duties under state
law); Price v. Ill. Dep’i‘ ofIns., No. 12 C 6959, 2013 WL 535563, at *2 (N.D. Ill. Feb. 12, 2013)
(“[T]o the extent that [the plaintiff] accuses [a state official] of failing to properly apply Illinois
law governing the issuance of insurance licenses, this court lacks jurisdiction to consider his
claims.”).

The Court, as a result, rejects Plaintiff’s argument that its claims fall within the Ex Parte
Young exception, which applies to claims involving violations of federal law, not state law. See

McDonough Assocs., Inc., 722 F.3d at 1051. The Court also rejects Plaintiff’s argument that its

10

claim against Defendants under Section 34(b) of the Act is a violation of federal law that does
not trigger any Eleventh Amendment concems.l (See R. 72, Resp. at 14-15.) Section 34 is a
provision of a state statute, and Plaintist lawsuit brings a cause of action under this state statute,
which allows Plaintiff to challenge the seal order in a lawsuit seeking injunctive relief. 415 ILL.
COMP. STAT. 5/34(d); see also Chz‘. Tribune Co. v. Bd. of Trs. of Univ. of Ill., 680 F.3d 1001,
1002-03 (7th Cir. 2012) (focusing on, for purposes of whether a claim is barred by the Eleventh
Amendment, whether the claim “arises under Illinois law”).

Plaintiff refers to Section 34 in its complaint and does not bring this action pursuant to
the federal Clean Air Act. Nor can Plaintiff bring a lawsuit under the Clean Air Act to enjoin the
seal order because the Clean Air Act only allows a private party like Plaintiff to sue to enforce
emissions standards imposed by the Clean Air Act. See 42 U.S.C. § 7604(a)(3). Accordingly,
because Plaintiff brings state law claims and invokes state law remedies to force Defendants to
comply with state law, the Eleventh Amendment bars this Court from adjudicating Plaintiff" s
claims. See Jones v. Indiana, 533 F. App’x 672, 673 (7th Cir. 2013) (“The Eleventh Amendment
to the Constitution prevents federal courts from awarding relief under state law, against states
and their agencies.” (emphasis added)); James, 373 F. App’x at 621 (observing, in a case where
the plaintiff based his claim on a state statute, that although Ex parte Young “permits prospective
relief against a state official to ensure lilture compliance with federal law, this approach does not
apply to claims under state law”).

Plaintiff argues that its claims under Section 34(b) allege a violation of federal law

because Section 34(b) is part of Illinois’ State Implementation Plan (“SIP”) under the federal

 

' Notably, Plaintiff essentially conceded during argument on its motion for a TRO that its Section 34
claim is a state law claim. (R. 51-1, Tr. at 73 (Plaintiff’ s counsel stating that “we would have a problem”
under the Eleventh Amendment if the only claim brought was Plaintiff"s Section 34 claim).)

ll

Clean Air Act that the EPA must approve. (R. 72, Resp. at 14.) Plaintiff contends that once the
SIP is approved by the EPA, “a state rule embodied in a SIP becomes enforceable federal law.”
(Id. (quoting Indiarza v. U.S. Envtl. Prot. Agency, 796 F.3d 803, 806 (7th Cir. 2015).) That the
federal government and state government work together to enforce environmental laws does not
change the Court’s conclusion that the Eleventh Amendment bars Plaintiff from pursuing this
lawsuit in federal court. The U.S. Court of Appeals for the Seventh Circuit has rejected an
argument similar to Plaintist in a case where the plaintiff invoked the Act in federal court to
challenge an IEPA decision E.g., EOR Energy LLC v. Ill. Envtl. Prot. Agency, 913 F.3d 660,
664 (7th Cir. 2019) (affirming dismissal of claim that IEPA did not have jurisdiction to regulate
the plaintiffs acid dumping and concluding that the suit was barred by the Eleventh Amendment
“ [a] lthough the enforcement of environmental laws is in part accomplished through a partnership
between the states and the federal govemment”); see also Um`on Oil Co. of Cal. v. Leavell, 220
F.3d 562, 566 (7th Cir. 2000) (observing that Illinois regulatory agency “should have been
dismissed immediately” from a lawsuit related to the agency’s actions because the Eleventh
Amendment barred the claim against the agency to the extent it relied on state law).
Additionally, the legal principle and supporting case law that Plaintiff relies on stand for
the simple proposition that the federal government can enforce SIP rules. Indiana, 796 F.3d at
806; Gen. Motors Corp. v. United States, 496 U.S. 530, 540 (1990) (“The language of the Clean
Air Act plainly states that EPA may bring an action for penalties or injunctive relief whenever a
person is in violation of any requirement of an ‘applicable implementation plan.”’). They do not
address Eleventh Amendment concerns or stand for the broader proposition that claims invoking

a state’s environmental protection statute and state remedies also allege violations of federal law

12

or claims arising under federal law. See Indiana, 796 F.3d at 806; Gen. Motors Corp., 496 U.S.
at 540.

Plaintiff also contends that under “Judge Lee’s reasoning” for remanding the October
2018 action to state court due to a lack of subject-matter jurisdiction, Plaintist claim for a
violation of Section 34(b) alleges a violation of federal law. (R. 72, Resp. at 15.) The Court
disagrees Judge Lee only reasoned that federal question jurisdiction might exist “if the State
were suing [Plaintiff] for failing to meet its . . . permit obligations, and thus, national air quality
standards.” (18-cv-8010, R. 48, Order at 9-13 (emphasis added).) That is not the situation here;
rather, Plainti]_?” is suing the State for allegedly acting outside of its authority under Illinois’ SIP.
(See R. 72, Resp. at 15.) As Judge Lee noted in his decision, the parties’ dispute concerns
Defendants’ desire to stop Plaintiff’s emissions of ethylene oxide at the Willowbrook facility
“despite its compliance with the [Clean Air Act] and the SIP.” (18-cv-8010, R. 48, Order at
9-10.) Like the dispute before Judge Lee, Plaintiff alleges it complies with all regulatory
requirements, but Defendants nonetheless issued a seal order requiring Plaintiff to seal all
ethylene oxide containers at the Willowbrook facility. (R. 54, Am. Compl. 1[1[ 2-3, 14, 17-18,
22-34.) Thus, Plaintiff`s suit implicates state, not federal, law. (See 18-cv-8010, R. 48, Order at
9-13.) Accordingly, this lawsuit is dismissed without prejudice to Plaintiff pursuing its claims in
state court. See Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 969 (7th Cir. 2016)
(dismissal for lack of subject-matter jurisdiction is a dismissal without prejudice).
II. Procedural Due Process Claims

Even if sovereign immunity did not bar Plaintiff’ s lawsuit, the suit would nevertheless be
dismissed for failure to state any federal claim giving rise to federal jurisdiction See 28 U.S.C.
§ 1331. Section 1983 creates a federal cause of action against any person who, under color of

state law, subjects, or causes to be subjected, any citizen of the United States “to the deprivation

13

of any rights, privileges, or immunities secured by the Constitution[.]” 42 U.S.C. § 1983.
Plaintiff alleges that Defendants deprived it of its due process under the Fifth or Fourteenth
Amendment by issuing the seal order without a hearing or other process and because there is no
adequate process for Plaintiff to lift the seal order. (R. 54, Am. Compl. 1111 38-57.)

“The Due Process Clause of the Fifth and Fourteenth Amendments prohibits deprivation
of life, liberty, and property without due process of law.” Mann v. Vogel, 707 F.3d 872, 877 (7th
Cir. 2013) (quotation omitted). “A procedural due process claim under § 1983 requires that the
plaintiff allege (1) deprivation of a protected interest, and (2) insufficient procedural protections
surrounding that deprivation.” Canm'ci v. Vill. of Melrose Park, 885 F.3d 476, 479 (7th Cir.
2018) (quotation omitted). Therefore, “[a] procedural due process claim involves a two-step
analysis: First, [the Court] determine[s] whether the defendants deprived the plaintiff of a
protected liberty or property interest, and if so, then [the Court] assess[es] what process was
due.” Abcarian v. McDonald, 617 F.3d 931, 941 (7th Cir. 2010) (quotation omitted). The parties
do not dispute that the seal order deprives Plaintiff of a property interest, (R. 72, Resp. at 5;

R. 75, Reply at 1-9), so the Court focuses on what process was due to Plaintiff.

ln evaluating what satisfies due process under the Constitution, “the Supreme Court has
distinguished between (a) claims based on established state procedures and (b) claims based on
random, unauthorized acts by state employees.” Leavell v. Ill. Dep ’t of Nat. Res., 600 F.3d 798,
804 (7th Cir. 2010). “A claim based on a deprivation from established state procedures requires
more than simply the availability of post-deprivation procedures.” Cannicz', 885 F.3d at 479.
“The state’s ability to predict when a deprivation will occur provides the state the ability to
provide a pre-deprivation hearing.” Id. “By contrast, when the state conduct in question is

random and unauthorized, the state satisfies procedural due process requirements so long as it

14

provides a meaningful post-deprivation remedy.” Leavell, 600 F.3d at 805 (quotation omitted).
Thus, “for a plaintiff alleging a procedural due process claim based on ‘random and
unauthorized’ conduct of a state actor, the plaintiff must either avail herself of state
post-deprivation remedies or demonstrate that the available remedies are inadequate.” Id.
(quotation omitted).

Plaintiff alleges that the seal order seeks “to circumvent both regulatory and judicial
processes,” and that it is an “extra-legal attempt to accomplish instantaneously what it cannot
lawfully do without proper notice and process.” (R. 54, Am. Compl. 1[ 3.) Plaintiff alleges further
that, with the seal order, “Defendants decided to bypass the court system” and pending court
action in which Defendants allegedly sought the same relief they achieved through the seal order.
(Id. 11 22.) Plaintiff claims that the seal order was justified by an August 2018 report issued by
the “Agency for Toxic Substances and Disease Registry,” who “is not a regulator” issuing
reports that have “the force of law.” (Id. 11 24.) According to Plaintiff, Defendants’ justification
for the seal order is contrary to the EPA’s conclusions regarding the health risks posed by
Plaintiff’s Willowbrook facility, and that Plaintiff has operated the Willowbrook facility with
IEPA’s authorization and in compliance with all applicable regulations (Id. 1111 23, 25-26, 31, 41,
47.) These allegations essentially allege that Defendants violated Section 34(b) of the Act by
issuing a seal order in the absence of an emergency Plaintiff’s due process claims fail at the
outset because a state government does not violate the federal constitution just because it violates
a state law. Daw v. Consol. Cily of Indianapolis & Marion Cty., 734 F. App’x 357, 358-59 (7th
Cir. 2018); Bradley v. Sabree, 594 F. App’x 881, 883 (7th Cir. 2015).

Additionally, Plaintiff’s allegations detail “random and unauthorized” misconduct by

IEPA officials in which they issued a seal order outside of established administrative and court

15

procedures in an effort to bypass those procedures. See Canm'ci, 885 F.3d at 480 (noting that
“unpredictable misconduct” based on a failure to follow requirements of existing law is a
“random and unauthorized” act); Dufour v. Malrisch, No. 18 CV 1269, 2018 WL 4073337, at *4
n.4 (N.D. Ill. Aug. 27, 2018) (finding that the plaintiff alleged a “random and unauthorized act”
because he alleged that an Illinois regulatory commission overrode another official’s “issuance
of [the plaintiff’ s] permit by revoking it, suggesting that the [regulatory commission’s]
employees were not following established procedures but rather acting in a ‘random and
unauthorized’ way”); cf Bolton v. Bryant, 71 F. Supp. 3d 802, 810 (N.D. Ill. 2014) (“When a
state official acts within the bounds of discretion given to him by law, his acts are not random
and unauthorized.”). In such circumstances involving alleged random and unauthorized
misconduct, no pre-deprivation process is required. See Armstrong v. Daily, 786 F.3d 529, 545
(7th Cir. 2015) (observing that, in the case of “random and unauthorized” state actions, “no
pre-deprivation hearing is required because it would be utterly impractical”); Freelain v. Vill. of
Oak Park, No. 17 C 6592, 2018 WL 1635853, at *6 (N.D. Ill. Apr. 5, 2018) (dismissing
pre-deprivation procedural due process claim based on allegedly “random and unauthorized”
acts). Accordingly, Plaintiff fails to allege any plausible grounds to support its pre-deprivation
due process claim.

Plaintiff relies heavily on Simpson v. Brown Counly, 860 F.3d 1001 (7th Cir. 2017), but
that case is distinguishable Simpson involved allegations that a county board revoked the
plaintiffs license to install and repair septic systems without prior notice or an opportunity to be
heard. Simpson, 860 F.3d at 1003. The court in Simpson concluded that the plaintiff had alleged a
“septic ordinance that plainly described the process for the placement of septic installers on a

register and . . . described the process for their removal[;]” therefore, the plaintiff had sufficiently

16

alleged that when the county officer revoked the plaintist license, the officer “acted pursuant to
his broadly delegated powers derived from the ordinance.” Id. at 1008. The court reasoned that
“any license revocation that is ‘random and authorized’ will be an aberration” because the
“existence of a license or permit implies the existence of a legal framework with revocation
guidelines.” Id. at 1007.

This case, on the other hand, does not involve Plaintiff"s license to operate but a seal
order that Plaintiff alleges is a circumvention of “regulatory and judicial processes” and an
“extra-legal attempt to accomplish instantaneously what [Defendants] cannot lawfully do without
proper notice and process.” (R. 54, Am. Compl. jj 3.) Simpson, therefore, is not analogous
because the plaintiff there alleged an established state procedure and broad delegation of power
that led to the plaintiffs loss of a property interest Sz'mpson, 860 F.3d at 1007-10. There are no
such allegations here and instead only allegations of state officials acting outside of their
authority and in violation of state law. (R. 54, Am. Compl. 1111 3, 22-47.)

Plaintiifs cited authorities outside of the Seventh Circuit are not binding on this Court
and are nonetheless unpersuasive They are either inapposite cases weighing evidence instead of
allegations or involve situations where the state’s actions depriving a person of due process was
predictable and alleged to be part of an established state procedure, unlike the allegations in this
case, (See R. 72, Resp. at 6-7 (citing RBIII, L.P. v. City of San Antonio, 713 F.3d 840, 847 (5th
Cir. 2013); Elsmere Park Club, L.P. v. Town ofElsmere, 542 F.3d 412, 418 (3d Cir. 2008);
Catanzaro v. Weiden, 188 F.3d 56, 62 (2d Cir. 1999); Armendariz v. Penman, 31 F.3d 860, 866
(9th Cir. 1994), vacated in part on reh ’g en banc, 75 F.3d 1311 (9th Cir. 1996).) As' a result, the
Court concludes that Plaintiff fails to allege a pre-deprivation procedural due process claim

because Plaintiff only alleges “random and unauthorized” acts by state officials for which no

17

pre-deprivation process is required. See Armstrong, 786 F.3d at 545; Freelain, 2018 WL
1635853, at *6.

Plaintiff then contends that the fair notice principles of due process prohibit Defendants
from issuing a seal order because IEPA has approved of the Willowbrook facility’s operation
through the state’s permitting process. (R. 72, Resp. at 8-11.) Plaintiff relies on Wisconsin
Resources Protection Council v. Flambeau Minz'ng Co., 727 F.3d 700 (7th Cir. 2013), a case in
which private citizens sued a mining company pursuant to the citizen-suit provisions of the Clean
Water Act, 33 U.S.C. §§ 1251 et seq. (R. 72, Resp. at 8-9.) Flambeau, however, is not
analogous. It addressed a due process claim that the defendant did not have fair notice of the type
of permit it needed under the Clean Water Act to discharge storm water into a Wisconsin river.
Flambeau Mim'ng Co., 727 F.3d at 708-09. The court reasoned that a “private party is entitled to
rely on published regulations,” and that “a defendant could not be charged,” for exarnple, “with
violating the Clean Air Act when it complied with the published version of a regulation that was
part of [a state’s] administration of the Clean Air Act.” Id. at 709. Thus, the court ruled that the
plaintiffs could not hold the defendant liable for lacking a particular permit because it had the
permit that state regulators told defendant was adequate, and the Clean Water Act shields a party
from liability if it operates pursuant to a facially valid permit so long as the party was not on
notice that its permit was invalid. Id. at 710-11.

Flambeau thus addressed an established state procedure, unlike the random and
unauthorized conduct Plaintiff alleges in this case that was an attempt “to circumvent . . .
regulatory and judicial processes.” (R. 54, Am. Compl. 11 3.) Accordingly, Flambeau does not

alter the Court’s conclusion

18

Additionally, Flambeau is a fair notice case that has no application here because
Plaintiff’s pre-deprivation due process claims are based on a deprivation of its property rights
“without conducting any pre-deprivation hearing” or providing Plaintiff with “the opportunity to
be heard at a meaningful time in a meaningful manner.” (R. 54, Am. Compl. 111 38-49.)
Plaintiffs due process claims are not_and could not be-based on allegations of a lack of fair
notice of Section 34(b) under the Act or Defendants’ authority under Section 34(b), a statutory
provision that has been codified for years. See United States v. Navistar Int ’l Corp., 240 F. Supp.
3d 789, 799 (N.D. Ill. 2017) (distinguishing Flambeau and noting that the fair notice concerns in
that case do not apply where the statute or regulation at issue “could be ascertained from the
text” of the statute or regulation).

In other words, Plaintiff does not challenge the lack of clarity or notice provided by the
applicable statute and regulations as is required for a fair notice claim. See id.; see also
Flambeau Min. Co., 727 F.3d at 708 (“In determining whether a party received fair notice, courts
&equently look to the regulations and other agency guidance If, by reviewing the regulations
and other public statements issued by the agency, a regulated party acting in good faith would be
able to identify, with ascertainable certainty, the standards with which the agency expects parties
' to conform, then the agency has fairly notified a petitioner[.]” (quotation omitted)). lnstead,
Plaintiff alleges and argues that Defendants are not acting pursuant to an emergency and
therefore it lacks notice of Defendants’ justification of the seal order. (R 54, Am. Compl.

1111 38-57; R. 72, Resp. at 8-11.) This goes to the merits of Plaintiff’s claim that Defendants
violated state law and is not enough to allege a deprivation of due process. See Tenny, 659 F.3d

at 583 (concluding that a procedural due process claim was not sufficiently alleged and

19

observing that “this case is really about a substantive Violation of Illinois law, not about the
procedures required before the plaintiffs can be deprived of a property interest”).

Plaintiff also cites to Chrz`stopher v. SmithKline Beecham Corp., 567 U.S. 142, 155-56
(2012), but, like Flambeau, that case dealt with regulations that were unclear and did not give
fair warning of the conduct that the regulations prohibited or required. So too did the other cases
that Plaintiff cites. (R. 72, Resp. at 92 (citing Gen. Elec. Co. v. U.S. Envtl. Prot. Agency, 53 F.3d
1324, 1329-31 (D.C. Cir. 1995), as corrected (June 19, 1995); United States v. Am. Nat. Can
Co., 126 F. Supp. 2d 521, 530 (N.D. Ill. 2000)).) The Court, therefore, is unpersuaded by
Plaintiff s argument that this is a case of “regulation by ambush.” (R. 72, Resp. at 9.) Unlike
Flambeau and the other cases Plaintiff relies on, Plaintiff does not allege that the language of
Section 34(b) or any other statute or regulation affecting the Willowbrook facility fails to clearly
convey what is required. (See id.) Instead, Plaintiff alleges that it lacked fair notice of` Plaintiff"s
justification for invoking a statutory provision and that Defendant improperly invoked that
provision, which are not the relevant considerations in Flambeau and the other fair notice cases
that Plaintiff cites. See, e.g., Flambeau Min. Co., 727 F.3d at 708. Accordingly, Plaintiff fails to
state a pre-deprivation procedural due process claim,

Turning to Plaintist post-deprivation procedural due process claim, to survive a motion
to dismiss, Plaintiff must allege that there are inadequate procedures to challenge the seal order
after it was issued. Leavell, 600 F.3d at 805-06; see also Waldorz v. Wilkz`ns, 400 F. App’x 75,

79-80 (7th Cir. 2010) (“For a party alleging such a procedural due process claim based on

1

2 Plaintiff also relies on United States v. Cinergy Corp., 623 F.3d 455, 458 (7th Cir. 2010), which stands
for the proposition that the federal Clean Air Act does not authorize the imposition of sanctions for
conduct that complies with a state’s regulations promulgated under the Clean Air Act. That case,
however, was brought by the federal government and concerned whether there had been a violation of the
Clean Air Act, Cinergy Corp., 623 F.3d at 456, not whether there had been a violation of due process,
which is the precise question before the Court.

 

20

‘random and unauthorized’ conduct, the plaintiff must either avail himself of state post-
deprivation remedies or demonstrate that the available remedies are inadequate.” (quotations
omitted)). Section 34(d) of the Act provides that the seal order can be challenged by an
administrative hearing or by way of a lawsuit seeking “immediate injunctive relief.” 415 ILL.
COMP. STAT. 5/34(d); see also, e.g., Landjill, Inc. v. Pollution Control Bd., 387 N.E.2d 258, 260
(lll. 1978) (ruling that a party may challenge an Illinois agency’s action in state coLut if the
action “is challenged as unauthorized”); Tarkowski v. Ill. Envtl. Prot. Agency, PCB 09-62, 2009
WL 1511352, at *2 (Ill. Pollution Control Bd. May 21, 2009) (hearing a request to lift a seal
order issued pursuant to Section 34 of the Act). State courts supply the process due for random
and unauthorized misconduct by state employees James v. Madigan, 373 F. App’x 619, 621 (7th
Cir. 2010). The ability to challenge the seal order in state court alone is enough to satisfy due
process, and therefore Plaintiff fails to plausibly allege that it was deprived of an adequate
post-deprivation hearing or process to challenge the seal order. See Tucker v. Williams, 682 F.3d
654, 661 (7th Cir. 2012) (concluding that there were adequate post-deprivation procedures
available to the plaintiff where he could have brought a claim in state colu't); Termy, 659 F.3d at
583 (noting that there was a viable post-deprivation remedy where “Illinois courts can and will
entertain [the plaintiff s] claims and may grant injunctive and declaratory relief’); see also
Johnson v. Wallich, 578 F. App’x 601, 602 (7th Cir. 2014) (affirming dismissal of due process
claim because the plaintiff was afforded, by way of state statutes, procedures that could “address
random, unauthorized deprivations of property by state officers and officials”).

Plaintiff alleges that its options in state court are not ideal, but to allege an inadequate
post-deprivation remedy, Plaintiff must plausibly allege that the post-deprivation remedies

available in state court are “meaningless” or “nonexistent.” Easter House v. Felder, 910 F.Zd

21

1387, 1406 (7th Cir. 1990); see also Simpson, 860 F.3d at 1010 (“Though a state remedy need
not match in every respect the relief otherwise available under § 1983, such a remedy must still
offer meaningful redress for the particular injury suffered by the plaintiff”). Plaintiff does not
plausibly allege that the procedures to challenge a seal order under Section 34(d) are meaningless
or nonexistent; rather, Plaintiff alleges that the procedures are not as prompt and effective as
those afforded under the federal Clean Air Act. (R. 54, Am. Compl. 1111 54-57.) Though Plaintiff
would prefer the procedures promulgated under federal law, due process does not require a
process that is “afforded at the time and in the manner of one’s own choosing.” Krison v. Nehls,
767 F.2d 344, 349 (7th Cir. 1985). Nor is state law process inadequate simply because, as
Plaintiff alleges, it fails to provide relief that is as “prompt” or “certain” as relief provided under
federal law. See Brunswz`ck Corp. v. McNabola, No. 16 CV 11414, 2017 WL 3008279, at *5
(N.D. Ill. July 14, 2017) (observing that “state-law relief is not deemed inadequate because it is
far from certain and complete” and “litigants may lament that a particular forum may yield a
more favorable result depending upon the nature of the claim and the particular position they
support”(quotations omitted)). Accordingly, Plaintiff fails to state any claim for deprivation of its
post-deprivation due process rights.

Given that Plaintiff fails to sufficiently allege a claim under Section 1983 or any other
federal law, there are no pending federal claims that could provide grounds for subject-matter

jurisdiction See 28 U.S.C. § 1331. The Court also finds that supplemental jurisdiction would not

22

be appropriate over Plaintiff’s Section 34(b) state-law claim.3 See 28 U.S.C. § 1367; Mains v.
Citibanlc N.A. , 852 F.3d 669, 679 (7th Cir. 2017) (“[T]he federal claims were properly dismissed
on the merits at a very early stage, and so the district court properly could relinquish its
jurisdiction over the state claims.”); Miller v. Herman, 600 F.3d 726, 738 (7th Cir. 2010)
(“Normally, when all federal claims are dismissed before trial, the district court should relinquish
jurisdiction over pendent state-law claims rather than resolving them on the merits.” (quotation
omitted)). Accordingly, both sovereign immunity and the lack of any federal question mandate
dismissal of this action Because the Court lacks jurisdiction, the Court need not reach
Defendants’ alternative argument that the Court should abstain from exercising jurisdiction
pursuant to the principles in Younger v. Harris, 401 U.S. 37 (1971). The Court, therefore,

dismisses the amended complaint without prejudice to Plaintiff seeking relief in state court.

 

3 To the extent that Plaintiff asserts its Section 34(b) is a federal claim that provides a basis for federal
question jurisdiction the Court disagrees Such jurisdiction cannot be premised on a Section 34(b) claim
because, as addressed above and touched upon in Judge Lee’s order, that claim arises out of state law. See
Int ’l Union of Operating Eng ’rs, Local 150, AFL-CIO v. Ward, 563 F.3d 276, 281 (7th Cir. 2009)
(“[W]hen the basis of the action is a federal statute, a federal cause of action must exist as well for a
federal court to hear a given claim; the general grant of federal question jurisdiction contained in § 1331,
without a federal cause of action, is not enough.”).

23

CONCLUSION
F or the foregoing reasons, Defendants’ motion to dismiss (R. 63) is GRANTED as set

forth herein This case is DISMISSED without prejudice to Plaintiff litigating this dispute in

 

State COl.ll'f.
ENTERED: M
Chier Judge`Rubén Casrino
United States District Court
Dated: May 3, 2019

24

